PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/315,756
Filing Date: 7 Jan 2019
Appellant(s): SHIMADA, Junichi



__________________
Gerald M. Murphy, Jr.
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed 11/8/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/7/2021 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
  
The following ground(s) of rejection are applicable to the appealed claims.

Claims 12-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170368206 to Alqathami in view of US 20180214551 to Townley.  Alqathami discloses a method of radiotherapy to destroy or weaken tumors cells (killing solid cancer cells or inhibiting growth of solid cancer cells) which comprises injecting an effective amount of a liquid composition comprising containing as an active component methyltriethoxysilane (an ethoxy-containing compound which undergoes a polycondensation reaction in a cellular tissue after injection; an ethoxy-containing silicon compound; a ethoxylsilane compound) into a solid cancer, wherein the methyltriethoxysilane is cured (undergoes a polycondensation reaction forming a  cured nanocomposite covalently bound to the tumor) and carrying out radiotherapy on the tumor (abstract; paragraphs 1, 13-33, 66, 74, 91-92, 100; claims 1, 8-9, and 19).  The method further comprises co-administering butyl cyanoacrylate (paragraph 66).  Although Alqathami does not specify n-butyl, iso-butyl, or t-butyl, there are only three isomers for butyl, n-butyl, iso-butyl, and t-butyl, and the artisan would immediately envision n-butyl, iso-butyl, and t-butyl for the butyl cyanoacrylate of Alqathami.   The composition acts as an X-ray contrast agent or MRI contrast agent (paragraphs 6, 8, 10, 13, 24, 60, 87, claim 1).   The cancer may be lung cancer (paragraphs 9 and 84).
Alqathami fails to teach incorporation of a transition metal ethoxide.

It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to perform co-therapy on the patient of Alqathami comprising a combined method of the method of Alqathami in combination with the embolization method of Townley comprising administering a particle prepared from a metal oxide precursor including titanium ethoxide.  The rationale for this is that combining the method of Townley with the method of Alqathami will allow the cancer to be killed by two different mechanisms, thereby increasing the efficacy of treatment.  The expectation of success is high, as both Alqathami and Townley teach that their methods are effective to treat cancer, k combining the methods will allow the cancer to be treated by two different mechanisms, thereby increasing the efficacy of the treatment.   It would have been obvious to prepare the liquid by mixing, immediately before injection, a liquid A comprising the ethoxy-containing compound and said transition metal ethoxide compound and a liquid B comprising said cycanoacrylate-based monomer.  The rationale for this is that this will allow combining of the two agents for the method of co-therapy.  By combining the agents of Townley with the agents of Alqathami immediately before injection will allow the cancer to be killed by two different mechanisms, thereby increasing the efficacy of treatment.  

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the Examiner.
The rejection of claim 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention, is withdrawn.
(2) Response to Argument
Regarding Appellant’s argument that Alqathami does not teach a method of killing solid cancer cells or inhibiting growth of solid cancer cells, the Examiner’s response is that Alqathami does teach a method of killing solid cancer cells or inhibiting growth of solid cancer cells, the method comprises injecting an effective amount of a liquid composition containing as an active component methyltriethoxysilane (an ethoxy-containing compound which undergoes a polycondensation reaction in a cellular tissue) into a solid cancer, wherein the liquid composition is injected in an amount effective to kill solid cancer cells or inhibit the growth of solid cancer cells in said tissue in said patient (abstract; paragraphs 1, 13-33, 66, 74, 91-92, 100; claims 1, 8-9, and 19).  The biocompatible curable composition is injected to track tumor motion during radiotherapy (abstract), which Alqathami expressly teaches destroys (kills) or weakens (inhibits the growth of) cancer cells (paragraph 74).  Appellant argues that the method of performing radiotherapy is separate from the method of injecting the liquid composition.  The Examiner’s response is that Alqathami’s method of performing radiotherapy isn’t a separate method from injecting the liquid composition, but they are steps in the same method done concomitantly so that the tumor motion can be traced during radiotherapy wherein the cancer cells are killed or their growth inhibited.   Regarding Appellant’s argument that methyltriethoxysilane doesn’t undergo a polycondensation reaction when administered in cellular tissue, the Examiner’s response is that a compound cannot be separated from its properties.  Methyltriethoxysilane injected into cellular tissue by Alqathami is the same compound as presently claimed, and undergoes a polycondensation reaction when administered in cellular tissue.    Regarding Appellant’s argument that treatment of a brachytherapy strand would not read on the claimed invention, the Examiner’s response is that a reference is not limited to examples and preferred examples, but may be relied on for all that it teaches.  Alqathami teaches a method of radiotherapy to destroy or weaken tumors cells (killing solid cancer cell) which comprises injecting an effective amount of a liquid composition comprising containing as an 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PAUL W DICKINSON/Primary Examiner, Art Unit 1618  
                                                                                                                                                                                                      Conferees:
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless Appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.